Title: John Adams to Abigail Adams, 28 May 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia May 28. 1777
     
     An horrid cold Day for Election—warm work however, in the Afternoon, I suppose.
     You will see by the inclosed Papers, among the Advertisements, how the Spirit of Manufacturing grows. There never was a Time when there was such full Employment, for every Man, Woman and Child, in this City. Spinning, Knitting, Weaving, every Tradesman is as full as possible. Wool and Flax in great Demand.
     Industry will supply our Necessities, if it is not cramped by injudicious Laws—such as Regulations of Prices &c., Embargoes &c. These discourage Industry and turn that Ingenuity which ought to be employed for the general Good, into Knavery.
    